UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended March 31, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period from To Commission file number: 000-27831 MILWAUKEE IRON ARENA FOOTBALL, INC. (Exact name of registrant as specified in its charter) Nevada 91-1947658 (State or other jurisdictionof incorporation or organization) (IRS Employer Identification No.) 11ane,Reddick, Florida (Address of principal executive offices) (zip code) (718) 554-3652 (Registrant’s telephone number, including area code) (Former Name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the issuer is a shell company (as defined in rule 12b-2 of the Exchange Act) Yes [ ]No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required by Section 12, 13, or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court Yes [ ]No[ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 19, 2010, there were 31,781,982 shares of the Registrant's Common Stock outstanding. MILWAUKEE IRON ARENA FOOTBALL, INC. For The Quarterly Period Ended March 31, 2010 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements (unaudited) 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 17 PART II - OTHER INFORMATION 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales Of Equity Securities And Use Of Proceeds. 19 Item 4. (Removed and Reserved). 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 THIS REPORT CONTAINS FORWARD-LOOKING STATEMENTS THAT INVOLVERISKS AND UNCERTAINTIES. SUCH STATEMENTS ARE BASED ON CURRENT EXPECTATIONS, ASSUMPTIONS, ESTIMATES AND PROJECTIONS ABOUT THE COMPANY AND ITS INDUSTRY. FORWARD-LOOKING STATEMENTS ARE SUBJECT TO KNOWN AND UNKNOWN RISKS, UNCERTAINTIES AND OTHER FACTORS THAT MAY CAUSE ACTUAL RESULTS, LEVELS OF ACTIVITY, PERFORMANCE, ACHIEVEMENTS AND PROSPECTS TO BE MATERIALLY DIFFERENT FROM THOSEEXPRESSED OR IMPLIED BY SUCH FORWARD-LOOKING STATEMENTS. THE COMPANY UNDERTAKES NO OBLIGATION TO UPDATE PUBLICLY ANY FORWARD-LOOKING STATEMENTS FOR ANY REASON EVEN IF NEW INFORMATION BECOMES AVAILABLE OR OTHER EVENTS OCCUR IN THE FUTURE. PART I - FINANCIAL INFORMATION Item 1. Financial Statements MILWAUKEE IRON ARENA FOOTBALL, INC. (FORMERLY GENESIS CAPITAL CORPORATION OF NEVADA) CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS Unaudited March 31, September 30, CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable - 25 Prepaid expenses and other assets PROPERTY AND EQUIPMENT - Net FRANCHISE ACQUISTION COST, Net OTHER ASSETS Investment in Af2 Operating Co. Deferred financing charge TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Loans from related parties Short term loans - Short term credit line Accrued interest Payroll liabilities Deferred revenue Officer Loan LONG- TERM LIABILITIES Notes payable - related parties TOTAL LIABILITIES STOCKHOLDERS' (DEFICIT) Preferred stock A, $.001 par value; 5,000,000 shares authorized issued and outstanding Preferred stock B, $.001 par value; 5,000,000 shares authorized issued and outstanding Common stock, $.001 par value; 500,000,000 shares authorized30,281,982 and 29,050,049 shares issued and outstanding Additional paid-in capital - Retained earnings (deficit) ) ) TOTAL STOCKHOLDERS'(DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ $ 3 MILWAUKEE IRON ARENA FOOTBALL, INC. (FORMERLY GENESIS CAPITAL CORPORATION OF NEVADA) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Six Months ended March 31, Three Months ended March 31, REVENUE $ COST OF SALES GROSS PROFIT (LOSS) OPERATING EXPENSES Selling, general and administrative Depreciation Total Expenses LOSS BEFORE OTHER EXPENSE ) OTHER EXPENSE Interest expense ) - ) - ) - ) - NET LOSS BEFORE PROVISION FOR INCOME TAXES ) Provision for income taxes - NET LOSS APPLICABLE TO COMMON SHARES $ ) $ ) $ ) $ ) NET LOSS PER BASIC AND DILUTED SHARES $ ) $ ) $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING BASIC AND DILUTED SHARES 4 MILWAUKEE IRON ARENA FOOTBALL, INC. (FORMELY GENESIS CAPITAL CORPORATION OF NEVADA) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED MARCH 31, 2 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) income $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Issuance stock for services - Changes in assets and liabilities: Decrease (increase) in assets Decrease (increase) in accounts receivable 25 Decrease (increase) in prepaid expenses ) ) Increase (decrease) in liabilities Increase (decrease)in accounts payable and accrued expenses Increase (decrease)in accrued interest - Increase (decrease)in payroll liabilities - Increase (decrease) indeferred revenue ) Total adjustments Net cash (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES (Purchase) of property and equipment ) ) Franchise acquisition cost - ) Investment in Af2 ) - Net cash (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from short term credit line - Proceeds from short term loans Proceeds from loan to (from) related party - Proceeds from officer loan - Proceeds from issuance of notes payable - related parties - Proceeds from shareholders Net cash provided by financing activities (DECREASE) IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS - END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest paid $ $
